Citation Nr: 1529650	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-35 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement for service connection for a left ear hearing loss disability. 

2. Entitlement for service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board remanded this case in February 2014 for further development.  It now returns for appellate review.


FINDING OF FACT

The Veteran's left ear hearing loss and tinnitus were caused by noise exposure during active service. 


CONCLUSION OF LAW

1. Entitlement to service connection for left ear hearing loss is established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2. Entitlement to service connection for tinnitus is established.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a left ear hearing loss disability and tinnitus.  For the following reasons, the Board finds that service connection is established. 

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 1137; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

Impaired hearing is defined as a disability under VA law when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (hereinafter DORLAND'S ) 1714 (28th ed. 1994)).  It is generally subjective in type.  DORLAND'S, 1956 (31st ed. 2007).  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  

A current left ear hearing loss disability is established.  In the first of two private audiological evaluations, a May 2007 audiological examination revealed puretone thresholds for the left ear of 40 decibels at 4000 Hertz.  Then, a December 2012 audiological examination showed puretone thresholds for the left ear of 65 decibels at 4000 Hertz.  Thus, a current left ear hearing loss disability is established.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159; 38 C.F.R. § 3.385.

The Board notes that the May 2014 VA examination report showed audiometric findings that did not satisfy the criteria for a left ear hearing loss disability under VA law.  Nevertheless, in light of the private audiometric findings discussed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the current disability element is satisfied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Moreover, as long as a current disability manifests at some point during the pendency of the claim, the current disability element is satisfied.  See Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The presence of tinnitus is established based on the Veteran's own lay observation, the August 2008 VA examination, and the statement in the December 2012 letter from the Clinical Audiologist at the Veterans Service Center. See McLendon v. Nicholson, 20 Vet. App 79, 84 (2006) (citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding a lay person may provide eye-witness account of medical symptoms)).  

In-service noise exposure is also established.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was motor transit operator, 64C10 now reclassed to 88M.  His last duty assignment was with an engineering battalion where he incurred noise exposure from heavy machinery and military firing ranges.  Thus, the evidence of record and the circumstances of the Veteran's service clearly establish noise exposure.  See 38 U.S.C.A. § 1154a (West 2014); 38 C.F.R. § 3.303(a) (2014); VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).   

Finally, the evidence is at least in equipoise as to whether the Veteran's current left ear hearing loss and tinnitus were caused by in-service noise exposure.  The service treatment records (STR's) do not show findings or complaints of hearing loss and reflects normal hearing in the left ear at separation.  Specifically, the August, 20 1979 separation audiogram shows puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
0
0
10

These results show normal hearing in the left ear at separation.  See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157, 159.  Nevertheless, hearing within normal limits at separation from active service does not preclude service connection for a current hearing loss disability.  Hensley, 5 Vet. App. at 159

In a December 2012 letter, a clinical audiologist related that the Veteran's left ear hearing loss is more likely than not the result of noise exposure damage incurred while the Veteran was in active military status.  By contrast, in a January 2009 VA examination report, a VA examiner found that the fluctuating shifts during active service were most likely the result of military noise history and decreased hearing after active duty was most likely the result of civilian noise and less likely as a result of the normal aging process.  

The VA examiner's opinion does not outweigh the private opinion by the private clinical audiologist.  Hearing within normal limits at separation from active service does not preclude service connection for a current hearing loss disability, and thus the probative value of the private physician's opinion is not necessarily diminished simply because the Veteran's hearing in his left ear was normal at separation.  Hensley, 5 Vet. App. at 159.  The private physician's opinion did not turn on the amount of time that elapsed between service and the onset of the Veteran's hearing loss, or whether audiometric readings were normal at the time.  Rather, the physician concluded that based on the hearing loss and the Veteran's noise exposure in service, it was more likely than not that the Veteran's sensorineural hearing loss resulted from noise exposure damage incurred while in service.  While the Veteran worked in a noisy environment briefly after service, he stated that he wore hearing protection in his civilian career.  Thus, the probative value of the VA examiner's January 2009 opinion is diminished to the extent it is based on a finding of significant post-service noise exposure, and it does not take into account the fact that the Veteran wore hearing protection throughout his civilian employment.

With regard to tinnitus, the absence of tinnitus during service does not preclude a relationship to service.  The private audiologist found that the Veteran was complaining of tinnitus.  Moreover, in his August 2011 substantive appeal (VA Form 9), the Veteran stated that he has been suffering with this condition (tinnitus) since his discharge from active duty in 1980  The credible evidence of ongoing tinnitus since active service following noise exposure supports a nexus to service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 

Accordingly, resolving any doubt in the Veteran's favor, the Board finds that the Veteran's left ear hearing loss and tinnitus were caused by in-service noise exposure.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (holding that when the evidence is in relative equipoise, the claimant prevails).

In conclusion, all three service connection elements are satisfied, and service connection for left ear hearing loss and tinnitus is granted.  See id.; see also Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a)


ORDER


Entitlement for service connection for left ear hearing is granted. 

Entitlement for service connection for tinnitus is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


